DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action was written in response to the Applicants Remarks filed 9/15/22.  Claims 1-20 are pending and have been examined on the merits.  
Withdrawn Rejections
The 103(a) rejections of the claim over Zhang have been withdrawn due to the amendments to the independent claims, incorporating the term “wheat flour”.
Claim Rejections - 35 USC § 103
Claims 1, 2, 4-7, 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jeffreys (US 3,066,029) in view of Dan et al. (RO 112229 Derwent Abstract), Ganske (US 3,039,878), and Grant (DE 1916440 Derwent Abstract).
Regarding Claim 1:  Jeffreys discloses a method of making yeast leavened bread [col. 1, lines 8 and 9].  Jeffreys discloses a thoroughly admixed concentrated yeast suspension [col. 3, lines 21-47].  Jeffreys discloses dispersing yeast into water [col. 3, lines 20-29].  Jeffery’s does not disclose chemical leaveners.  Jeffreys discloses that producing the dough does not require resting or proofing [col. 2, lines 43-51].  Jeffreys discloses adding a concentrated yeast suspension to flour and other bread making ingredients [col. 2, lines 26-46].  Jeffreys does not explicitly disclose wheat flour.  However, looking at the entire disclosure of Jeffreys and given the date of Jeffreys, it is clear that it is drawn to a conventional wheat flour based bread and not gluten free bread.
Jeffreys does not disclose homogenizing the yeast and water.
Jeffreys does not disclose a pre-blend of ingredients.
Dan discloses a yeast suspension prepared by homogenizing water and yeast and corn germ flour [abstract].
Ganske discloses a premix of flour and ingredients and adding hydrated yeast [abstract; col. 3, lines 14-17].
Grant discloses a stable yeast brew containing water and yeast [abstract].  Grant discloses combining the yeast brew and initiating gassing in the brew and then cooling the temperature of the brew [abstract].  Grant discloses combining the cooled yeast brew with additional dough ingredients including cereal flour, shortening, sugar, salt and water [abstract].  Grant does not disclose a chemical leavener and discloses flour and salt [Abstract].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Jeffreys to utilize the homogenized yeast as in Dan in order to provide a homogenous mixture of yeast and water, making it easier to evenly mix with the remaining ingredients in the pre-mix. 
Further, it would have been obvious to modify the method of Jeffreys to mix with a premix of the dough ingredients as in Ganske in order to provide the dough ingredients in an easy to use form.
Further, it would have been obvious that the brew of Jeffreys would have been able to initiate gassing as in Grant since Grant discloses a yeast brew and Jeffreys discloses a yeast suspension that is able to fermented and produce bread without a resting step.
Regarding Claim 2:  Jeffreys discloses as discussed above in claim 1.  Jeffreys discloses adding sugar to the yeast suspension [col. 3, lines 21-29].
Regarding Claim 4:  Jeffreys discloses as discussed above in claim 1.  Jeffreys discloses maintaining the yeast suspension at about 55°F [col. 3, lines 21-29].
Regarding Claim 5:  Jeffreys discloses as discussed above in claim 4.  Jeffreys discloses maintaining the yeast suspension at about 55°F [col. 3, lines 21-29].
	It would have been obvious to modify the temperature of the yeast to prevent degradation or further fermentation of the suspension/broth and since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding Claim 6:  Jeffreys discloses as discussed above in claim 1.  Jeffreys discloses using an “ovening” (using an oven)[col. 5, line 5].  Although Jeffreys does not explicitly disclose a conventional oven but it would have been obvious that Jeffreys intended a conventional oven as it does not disclose any other type of oven and used the term “ovening” in a way that connotes a common oven practice. 
	Regarding Claim 7:  Jeffreys discloses as discussed above in claim 1.  Jeffreys discloses including salt and dry milk solids (dairy powder) [col. 4, lines 56-61].
	Regarding Claim 9:  Jeffreys discloses as discussed above in claim 1.  Jeffreys discloses baking at 425°F [col. 5, lines 70-73].
   	Regarding Claim 10:  Jeffreys discloses as discussed above in claim 1.  Jeffreys discloses baking bread [col. 1, lines 8 and 9].
Regarding Claim 11:  Jeffreys discloses a thoroughly admixed concentrated yeast suspension [col. 3, lines 21-47].  Jeffreys discloses dispersing yeast into water [col. 3, lines 20-29].  Jeffery’s does not disclose chemical leaveners and that producing the dough does not require resting or proofing [col. 2, lines 43-51].  Jeffreys discloses adding a concentrated yeast suspension to flour and other bread making ingredients [col. 2, lines 26-46].  Jeffreys does not explicitly disclose wheat flour.  However, looking at the entire disclosure of Jeffreys and given the date of Jeffreys, it is clear that it is drawn to conventional wheat flour based bread and not gluten free bread.
Jeffreys does not disclose homogenizing the yeast and water.
Jeffreys does not disclose a pre-blend of ingredients.
Dan discloses a yeast suspension prepared by homogenizing water and yeast and corn germ flour [abstract].
Ganske discloses a premix of flour and ingredients and adding hydrated yeast [abstract; col. 3, lines 14-17].
Grant discloses a stable yeast brew containing water and yeast [abstract].  Grant discloses combining the yeast brew and initiating gassing in the brew and then cooling the temperature of the brew [abstract].  Grant discloses combining the cooled yeast brew with additional dough ingredients including cereal flour, shortening, sugar, salt and water [abstract].  Grant does not disclose a chemical leavener and discloses flour and salt [Abstract].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Jeffreys to utilize the homogenized yeast as in Dan in order to provide a homogenous mixture of yeast and water, making it easier to evenly mix with the remaining ingredient in the pre-mix. 
Further, it would have been obvious to modify the method of Jeffreys to mix with a premix of the dough ingredients as in Ganske in order to provide the dough ingredients in an easy to use form.
Further, it would have been obvious that the brew of Jeffreys would have been able to initiate gassing as in Grant since Grant discloses a yeast brew and Jeffreys discloses a yeast suspension that is able to fermented and produce bread without a resting step.
Further regarding the process steps of the claim, since there is no evidence that the recited process produces a product that is materially different from what is disclosed in the prior art, claim 11 has been considered regarding its disclosure of the product limitations.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.”  In re Thorpe, 777 F.2d 695, 698.
Further, Applicants claim a “dough product” and then recite process limitations to make it a baked product.  The process limitations are not in line with the dough product recitation of the claim.
Regarding Claim 12:  Jeffreys discloses as discussed above in claim 11.  Jeffreys discloses bread products [col. 1, lines 8 and 9]. 
	Regarding Claim 13:  Jeffreys discloses as discussed above in claim 11.  Jeffreys discloses including salt and dry milk solids (dairy powder) [col. 4, lines 56-61].
Regarding Claim 14:  Jeffreys discloses as discussed above in claim 11.  Jeffreys discloses adding sugar to the yeast suspension [col. 3, lines 21-29].
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jeffreys (US 3,066,029) in view of Dan et al. (RO 112229 Derwent Abstract), Ganske (US 3,039,878), and Grant (DE 1916440 Derwent Abstract) as applied to claim 1 above and in further view of Tollefson (US 4,018,898).
Regarding Claim 3:  Jeffreys discloses as discussed above in claim 1. Jeffreys does not disclose wherein mixing the yeast broth with a pre-blend of dry ingredients to form a batter further comprises blending the yeast broth with the pre-blend of dry ingredients at a first speed for a first duration and at a second speed for a second duration, the second speed higher than the first speed.
Tollefson discloses a method of making bread [abstract].  Tollefson discloses a yeast broth blend made by mixing yeast and water and sugar [col. 2, lines 36-45; col. 4, lines 60-70].  Tollefson discloses mixing the yeast broth with a premix of ingredients to form a dough [0033].  Tollefson discloses mixing dough at a low speed and then at a higher speed [col. 5, lines 25-28].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Jeffreys to include mixing the dough at low speed and then at higher speed as in Tollefson to insure that the ingredients were adequately mixed.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jeffreys (US 3,066,029) in view of Dan et al. (RO 112229 Derwent Abstract), Ganske (US 3,039,878), and Grant (DE 1916440 Derwent Abstract) as applied to claim 1 above and in further view of Zhang et al. (US 2010/0015279).
Regarding Claim 8:  Jeffreys as modified discloses as discussed above in claim 1.  Jeffreys  does not disclose wherein the pre-blend is prepared by blending the dry ingredients at a temperature between about 65°F to about 75°F. 
Zhang discloses controlling the dough temperature of 60°F to 80°F so that there is no leavening that occurs during mixing [0033].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Zhang to include controlling the dough temperature as in Zhang in order to delay leavening.
Although Zhang does not disclose about 65°F to about 75°F one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Zhang overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  
        
Claims 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeffreys (US 3,066,029) in view of Dan et al. (RO 112229 Derwent Abstract), Ganske (US 3,039,878), Grant (DE 1916440 Derwent Abstract), and Christensen et al. (US 2006/0216388).
Regarding Claim 15:  Jeffreys discloses a thoroughly admixed concentrated yeast suspension [col. 3, lines 21-47].  Jeffreys discloses dispersing yeast into water [col. 3, lines 20-29].  Jeffery’s does not disclose chemical leaveners.  Jeffreys discloses that producing the dough does not require resting or proofing [col. 2, lines 43-51].  Jeffreys discloses adding a concentrated yeast suspension to flour and other bread making ingredients [col. 2, lines 26-46].  Jeffreys does not explicitly disclose wheat flour.  However, looking at the entire disclosure of Jeffreys and given the date of Jeffreys, it is clear that it is drawn to conventional wheat flour based bread and not gluten free bread.
Jeffreys does not disclose a yeast brew containing water, yeast, and oil.
Jeffreys does not disclose homogenizing the yeast and water.
Jeffreys does not disclose a pre-blend of ingredients.
Dan discloses a yeast suspension prepared by homogenizing water and yeast and corn germ flour [abstract].
Ganske discloses a premix of flour and ingredients and adding hydrated yeast [abstract; col. 3, lines 14-17].
Grant discloses a stable yeast brew containing water and yeast [abstract].  Grant discloses combining the yeast brew and initiating gassing in the brew and then cooling the temperature of the brew [abstract].  Grant discloses combining the cooled yeast brew with additional dough ingredients including cereal flour, shortening, sugar, salt and water [abstract].  Grant does not disclose a chemical leavener and discloses flour and salt [Abstract].
Christensen discloses mixing yeast, water and oil first before mixing with remaining ingredients [0031].

At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Jeffreys to utilize the homogenized yeast as in Dan in order to provide a homogenous mixture of yeast and water, making it easier to evenly mix with the remaining ingredient in the pre-mix. 
Further, it would have been obvious to modify the method of Jeffreys to mix with a premix of the dough ingredients as in Ganske in order to provide the dough ingredients in an easy to use form.
Further, it would have been obvious that the brew of Jeffreys would have been able to initiate gassing as in Grant since Grant discloses a yeast brew and Jeffreys discloses a yeast suspension that is able to fermented and produce bread without a resting step.
Further regarding the process steps of the claim, since there is no evidence that the recited process produces a product that is materially different from what is disclosed in the prior art, claim 15 has been considered regarding its disclosure of the product limitations.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.”  In re Thorpe, 777 F.2d 695, 698.
Further, Applicants claim a “dough product” and then recite process limitations to make it a baked product.  The process limitations are not in line with the dough product recitation of the claim.
Further it would have been obvious to modify the method of Jeffreys to include oil in the brew mixture as in Christensen in order to provide a source of fat to the dough. 
Further it would have been obvious to modify the method of Jeffreys to utilize the homogenized yeast as in Dan in order to provide a homogenous mixture of yeast and water making it easier to evenly mix with the remaining ingredient in the pre-mix. 
Regarding Claim 17:  Jeffreys discloses as discussed above in claim 15.  Jeffreys discloses maintaining the yeast suspension at about 55°F [col. 3, lines 21-29].
Regarding Claim 18:  Jeffreys discloses as discussed above in claim 15.  Jeffreys discloses “ovening” (using an oven)[col. 5, line 5].  Although Jeffreys does not explicitly disclose a conventional oven but it would have been obvious that Jeffreys intended a conventional oven as it does not disclose any other type of oven and it used the term “ovening” in a way that connotes a common oven practice. 
	Regarding Claim 19:  Jeffreys discloses as discussed above in claim 15.  Jeffreys discloses including salt and dry milk solids (dairy powder) [col. 4, lines 56-61].
   	Regarding Claim 20:  Jeffreys discloses as discussed above in claim 15.  Jeffreys discloses baking bread [col. 1, lines 8 and 9].
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jeffreys (US 3,066,029) in view of Dan et al. (RO 112229 Derwent Abstract), Ganske (US 3,039,878), Grant (DE 1916440 Derwent Abstract), and Christensen et al. (US 2006/0216388) as applied to claim 15 above and in further view of Tollefson (US 4,018,898).
Regarding Claim 16: Jeffreys discloses as discussed above in claim 15. Jeffreys does not disclose wherein mixing the yeast broth with a pre-blend of dry ingredients to form a batter further comprises blending the yeast broth with the pre-blend of dry ingredients at a first speed for a first duration and at a second speed for a second duration, the second speed higher than the first speed.
Tollefson discloses a method of making bread [abstract].  Tollefson discloses a yeast broth blend made by mixing yeast and water and sugar [col. 2, lines 36-45; col. 4, lines 60-70].  Tollefson discloses mixing the yeast broth with a premix of ingredients to form a dough [0033].  Tollefson discloses mixing dough at a low speed and then at a higher speed [col. 5, lines 25-28].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Jeffreys to include mixing the dough at low speed and then at higher speed as in Tollefson to insure that the ingredients were adequately mixed.
Response to Arguments
The 103(a) rejections of the claim over Zhang have been withdrawn due to the amendments to the independent claims, incorporating the term “wheat flour”.  However, upon further consideration, a new ground(s) of rejection is made in view of Jeffreys (US 3,066,029) as the primary reference.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Spanier et al. (US 4,604,289) discloses a premix containing wheat flour, and other ingredients [abstract; col. 7, lines 1-4; col. 11, lines 6-28; 66-68; ].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Felicia C Turner/Primary Examiner, Art Unit 1793